Citation Nr: 1625680	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-45 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Veteran represented by:	Daniel Lyn Graves II, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from June 1986 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
an October 2009 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Nashville, Tennessee.  Jurisdiction of the matter has since been transferred to the RO in St. Petersburg, Florida. 

The Veteran testified at a November 2012 Travel Board hearing before the
undersigned.  A transcript of those proceedings is associated with the Virtual VA
Record. 
 
In May 2014, the Board remanded this matter for further development which has been completed, and the case has been returned for appellate consideration.  

The Board has reviewed all relevant documents in the Veterans Benefits
Management System (VBMS) and Virtual VA paperless files in its consideration of
the appeal.


FINDING OF FACT

The evidence clearly and unmistakably shows that that the Veteran's heart condition pre-existed service and was not permanently aggravated by service.


CONCLUSION OF LAW

The Veteran's heart disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2009, prior to the October 2009 rating decision, the RO satisfied its duty to notify the Veteran.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  All identified and available treatment records have been secured.  Pursuant to the Board's May 2014 remand, two medical opinions were obtained.  A review of the VA examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluations of the Veteran, and rendered opinions consistent with the remainder of the evidence of record.  The Board concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.

Additionally, as noted above, in May 2014, the Board remanded this matter for development in order to update the Veteran's mailing address, clarify whether a fee agreement was of record between the Veteran and his attorney and obtain the agreement, provide the Veteran with an examination to determine the nature and etiology of any current heart disability, and readjudicate the claim.  Subsequently, the AOJ updated the Veteran's mailing address, obtained and associated with record a fee agreement between the Veteran and his attorney, he was provided an examination in May 2015 and another opinion was obtained in September 2015, and his claim was readjudicated in a September 2015 Supplemental Statement of the Case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Finally, the Veteran presented testimony in a videoconference hearing before the undersigned.  The RO official or Veterans Law Judge (VLJ) who conducts a hearing must fulfill two duties.  See 38 C.F.R. § 3.103(c) (2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. 488; 38 C.F.R. § 3.103(c) (2).  This was done during the November 2012  hearing before the Board as the VLJ noted the issue on appeal and asked questions and elicited information that indicated what information and evidence was necessary to prove the claim.  Additionally, to the extent possible, VA obtained the relevant evidence and information needed to adjudicate this claim.  Neither the Veteran nor his attorney has asserted that VA has failed to comply  C.F.R. § 3.103(c) (2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

Heart Condition

The Veteran asserts that a heart condition that was not noted on his enlistment
examination but pre-existed service, and was aggravated by strenuous activity therein. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic disabilities, to include cardiovascular diseases, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112 , 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) .  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, cardiovascular diseases, are among the chronic disabilities listed in 38 C.F.R. § 3.309(a) , and may be established as a chronic disease diagnosed in service or on the basis of continuity of symptomatology.  Id. 

 A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Where there is "clear and unmistakable" evidence that the injury or disease claimed pre-existed service and was not aggravated during service, the presumption of soundness does not attach. Id.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(b) ; Falzone v. Brown, 8 Vet. App. 398, 402   (1995).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52-53 (2012); see also 38 C.F.R. § 3.304(b) (noting that "only such conditions as are recorded in examination reports are considered as noted.").  This presumption is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225 (1991).  The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).

The aggravation prong may be met by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096; see also 
38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the Veteran's claim is one for service connection, and not aggravation.  Wagner, 370 F.3d at 1096.  Accordingly, no deduction for the degree of disability existing at the time of entrance shall be made if a rating is awarded.  38 C.F.R. § 3.322  ("In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service...").




Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation pertaining to disability compensation.  38 C.F.R. 
§ 3.303(c).  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711  (1990); Carpenter v. Brown , 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993)).  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature." VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.

In this case, the examination report at service entrance showed a normal heart evaluation, and at that time the Veteran did not report a history of a heart disorder.  The Veteran is, thus, presumed sound.  

As noted above, to rebut this presumption, clear and unmistakable evidence of a pre-existing disability and lack of in-service aggravation must be shown.  The pertinent evidence of record, as noted by the Board in the May 2014 remand, includes multiple letters from the Veteran's treating private physician, Dr. J. M.B.,  in support of his contentions indicating that the Veteran's heart condition was related to his active service.  However, the Board determined that the physician's opinions were not supported by a rationale, and failed to account for the fact that medical treatment records dated as late as December 2006 continued to show a normal heart rate without murmurs, rubs, or gallops.  As such, it was determined that the physician's opinion was not sufficiently probative to support serve connection.  See Nieves-Rodriguez v Peake,22 Vet. App. 295 302 (2008).

Pursuant to the Board's May 2014 remand, multiple opinions were obtained.  A May 2015 VA Heart Conditions Disability Benefits Questionnaire (DBQ) showed a diagnosis of aortic stenosis, the etiology was congenital bicuspid aortic valve.  The examiner noted that the Veteran's heart disability was less likely as not incurred in or caused by service.  He cited to the service treatment records which included a January 2011 cardiology consultation report demonstrating a history of cardiac murmur approximately two years before during a police department physical examination.  A prior echocardiogram showed bicuspid aortic valve, which was probably congenital from birth, and aortic insufficiency.  It was further noted that the Veteran did not have chessmen, breath, weakness, palpitations, dizziness, or syncope during the visit, and the problem list included heart valve disease without any diagnosis related to cardiomyopathy, congestive heart failure, or ischemic heart disease.  The examiner found that the Veteran had documented aortic valve disease with congenital bicuspid valve which contributed to aortic stenosis which was currently asymptomatic, he had two separate echocardiograms with identical findings, he was not having any typical exertional-included symptoms consistent with critical aortic stenosis, he had minimal regurgitation involving his pulmonic, tricuspid, and mitral valves which were also asymptomatic and clinically insufficient, his valvular heart disease was congenital (i.e. acquired at birth) and had not had anatomic or pathophysiological correction with his active service as a security police officer.  

In September 2015, another VA opinion was rendered.  Upon review of the Veteran's claims file/VBMS file and medical literature, a VA examiner opined that the Veteran's bicuspid aortic valve condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by the strenuous activity or other cause during the service.  The examiner observed that the Veteran had a Heart Condition DBQ in May 2015 addressing this issue, and the history noted in the report was that the condition had remained the same, essentially asymptomatic.  The Veteran denied problems with palpitations, chest pain, dyspnea on exertion, orthopnea, dizziness, syncope, and peripheral edema.  He was not on any current medication for this condition; there had been no history of myocardial infarction, no congestive heart failure, no arrhythmias, no infectious heart conditions, and no pericardial adhesions.  He had not had any non-surgical or surgical procedures for it; he had not been hospitalized for it; he had a stable cardiac examination with stable vital signs; and he had not had any associated scars. Furthermore, the examiner cited to the May 2015 echocardiogram showing a normal ejection fraction of 65 percent with a normal wall motion.  This disability did not impact his ability to work and there were no complications associated with the Veteran's bicuspid aortic valve condition.  Therefore, the examiner concluded that no aggravation would have resulted from military service.

The Board finds the VA examination reports to be highly probative, as they were based on a thorough review of the Veteran's medical history and cited to the relevant evidence of record.  The opinions were also consistent with the other evidence of record failing to demonstrate aggravation during service.  Furthermore, the opinions are supported by a detailed rationale, and reference relevant medical principles.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  Notably, there is no probative evidence to the contrary.  As detailed above, the Board previously determined that the private medical evidence showing a nexus to service was not probative as the opinions failed to account for other evidence of record and were not supported by rationale.   

The Board finds that the Veteran's heart disorder clearly and unmistakably existed prior to service and the evidence clearly and unmistakably shows that the Veteran's congenital heart disorder was not permanently aggravated service (i.e. it did not undergo a permanent increase in severity beyond the natural progression of the disorder during service) or aggravated by a superimposed disease or injury.  See 38 U.S.C.A. § 1111; Wagner, supra; VAOPGCPREC 3-2003.   Because the evidence clearly and unmistakably shows that the preexisting disability was not aggravated by service or a superimposed disease or injury, service connection is not warranted.



ORDER

Service connection for a heart condition is denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


